*372OPINION.
Lansdon :
The only matter before the Board for determination is as to whether the several amounts paid to Messrs. Dyett, Potter, and Keeney during the year 1917 were paid in compensation for services performed by them during the year. United States v. Philadelphia Knitting Mills Co., 273 Fed. 657. About 24 per cent of these payments were denominated by the directors as salaries and 76 per cent as bonuses. All the evidence before the Board in this proceeding is to the effect that the amounts paid by the corporation were compensation for services actually performed during the taxable year and that the amounts were all paid during that year. From the evidence, we ' think the amounts constituted no more than reasonable compensation for services.
Judgment will be entered for the petitioner on 10 days’ notice, under Rule 50.
Considered by Steknhagen and Arundell.